Case: 1:18-Cr-00666-CAB Doc #: 1 Filed: 11/09/18 1 of 2. Page|D #: 1

 

lN THE UNITED STATES DlSTRlCT COURT y h x
FOR THE NORTHERN DISTRICT OE OHTI §353 £.`: §
EASTERN DIVISION

f'”w`v

 

UNITED STATES OF Al\/IERlCA, IN D l C T l\/l E N T

Plaintiff,

 

_ ' ' §§
924(a)(23), and 924(d)(1) United
States Code; Title 28, Section
2461(0), United States Code

)
)
)
) .4 ,.
v. ) CASE No
)
sHAWN CHRISTY, )
)
)

Defendant

COUNT 1
(Possession of Firearm/Ammunition by a Fugitive from Justice,
in violation of 18 U.S.C. §§ 922(g)(2) and 924(a)(2))
The Grand Jury charges:

l. On or about September 21, 2018, in the Northem District of Ohio, Eastern
Division, Defendant SHAWN CHRISTY, then being a fugitive from justice, did knowingly
possess a firearm and ammunition, specifically: an Al\/IT pistol, model Back-up, .38() caliber,
bearing serial number A40898; and four rounds of Winchester brand, .3 80 caliber ammunition,
said firearm and ammunition having previously been shipped and transported in interstate and
foreign commerce, in violation of Title 18, United States Code, Sections 922(g)(2) and
924(a)(2).

FORFEITURE
33313`1§¢3@31;§¢&iagé§uaae§}§h;;r§@g} 3 3 3 3 3 3 3 3 3
2. For the purpose of alleging forfeiture pursuant to 18 U.S.C. § 924(d)(l) and 28

U.S.C. § 2461(0), the allegations of Count l are incorporated herein by reference. As a result of

the foregoing offense, Defendant SHAWN CHRISTY shall forfeit to the United`States any and

Case: 1:18-cr-00666-CAB Doc #: 1 Filed: 11/09/18 2 of 2. Page|D #: 2

all property (including firearms and ammunition) involved in or used in the commission of such

violation.

A TRUE BILL.

Original document - Signatures on file With the Clerk of Courts, pursuant to the E-Government

Act of 2002.

